FIST N-Q PE 1/31/12 Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. 'The coupon rate shown represents the rate at period end. bNon-income producing. 'The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. ABBREVIATIONS Selected Portfolio FRN - Floating Rate Note Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusfs Board of Trustees. At January 31, 2012, the aggregate value of these securities was $59,870,683, representing 15.53% of net assets. C Defaulted security or security for which income has been deemed uncollectible. d Perpetual security with no stated maturity date. e The coupon rate shown represents the rate at period end. fThe Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. ABBREVIATIONS Selected Portfolio ADR - American Depositary Receipt AGMC - Assured Guaranty Municipal Corp. FICO Financing Corp. FRN Floating Rate Note GO General Obligation NATL National Public Financial Guarantee Corp. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Quarterly Statement ofInvestments I See Notes Statements ofInvestments. tRounds to less than 0.1% of net assets. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. C The coupon rate shown represents the rate at period end. d A portion or all of the security purchased on a delayed delivery basis. 'The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. Franklin Investors Securities Trust Statement of Investments, January 31,2012 (unaudited) (continued) At January 31,2012, the Fund had thefollavving credit default swap contract outstanding. See Note3. bin U.S dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal tothe maximum pctential amount of the future payments and no recourse provisions have been entered into in association with the contracts. 'Based on Standard and Poors (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. dThefund enters contracts to sell protection to create a long credit position. Performancetriggers include failure 10 payor bankruptcy of the underlying securities for traded index swaps. ABBREVIATIONS Selected Portfolio BZWS - Barclays Bank PLC DIP Debtor-in-Possession FICO Financing Corp. LlC Letter of Credit Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2012, the aggregate value of these securities was $81,931,977 representing 10.39% of net assets. bThe coupon rate shown represents the rate at period end. C Defaulted security or security for which income has been deemed uncollectible. dA portion or all of the security purchased on a delayed delivery basis. 'The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. rprincipal amount is stated in 100 Mexican Peso Units. gPrincipal amount is stated in 1,000 Brazilian Real Units. hRedemption price at maturity is adjusted for inflation. iPrincipal amount of security is adjusted for inflation. iThe security is traded on a discount basis with no stated coupon rate. Franklin Investors Securities Trust Statement of Investments, January 31,2012 (unaudited) (continued) kNon-income producing. IThe Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. At January 31, 2012, the Fund had the following financial futures contracts outstanding. See Note 3. Franklin Investors Securities Trust Statement of Investments, January 31,2012 (unaudited) (continued) Franklin Investors Securities Trust Statement of Investments, January 31,2012 (unaudited) (continued) 'Positions are generally not collateralized if the market value is under $250,000 Collateral requirements may be net of current positions at the individual counterparty for the fund. The table below summarizes the cash and/or securities held as collateral for each applicable counterparty at period end bin US dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. 'Based on Standard and Poor's (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. d
